              Case 2:17-cv-01611-RSL Document 53 Filed 09/09/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ANDREA SCHMITT and ELIZABETH
      MOHUNDRO, on their own behalf and on                     Cause No. C17-1611RSL
 9
      behalf of all similarly situated individuals,

10
                                                               ORDER
                              Plaintiffs,
11
                  v.
12
      KAISER FOUNDATION HEALTH PLAN
13
      OF WASHINGTON, et al.,

14
                              Defendants.

15
            The Ninth Circuit has remanded this matter to the undersigned with instructions to allow
16
     plaintiffs to amend their complaint. The parties shall, within fourteen days of the date of this
17

18   Order, submit a Joint Status Report setting forth the parties’ recommendations for:

19          (a) the amendment deadline;
20          (b) the class certification deadline; and
21
            (c) a new trial date.
22

23          Dated this 9th day of September, 2020.
24

25                                              Robert S. Lasnik
                                                United States District Judge
26

27

28   ORDER - 1
